03/22/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0005



                                      PR 22-0005

                                                                 MAR 2 2 2022
                                                               BOWerl
                                                                        Greenwood
                                                             Cle rk of Supreme Court
 IN RE THE MOTION OF DAVID L. TOMENES                            State of Nilontana

 FOR ADMISSION TO THE BAR OF THE STATE                                     ORDER
 OF MONTANA




      David L. Tomenes has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Tomenes has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
rnotion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the Bar Adrnissions
Adrninistrator, David L. Tomenes may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this   at- day of March, 2022.

                                                             Chief Justice
    Justices




2